Citation Nr: 1706315	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound of the left arm.

2.  Whether new and material evidence has been received to reopen service connection for a low back injury.

3.  Entitlement to service connection for a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1943 to October 1945 and from August 1946 to August 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2).

The issues of entitlement to service connection for a low back injury and entitlement to service connection for a shrapnel wound of the left arm are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim for service connection for a low back injury was denied in a March 1989 rating decision.   The Veteran did not appeal the March 1989 decision.   

2.  The evidence received since the March 1989 rating is new and material and raises a reasonable possibility of substantiating the claim for service connection claim for a low back injury.

CONCLUSIONS OF LAW

1.  The March 1989 rating decision which denied service connection for a low back injury is final.  38 8 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a low back injury was previously denied in a March 1989 rating decision.  The rating decision found that the Veteran did not have a back injury in service and that no back injury was shown upon separation from service. The Veteran did not appeal that decision, and is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

The evidence previously of record included service treatment records and a VA examination dated in December 1988.  

Evidence received since then includes written statements and the Veteran's hearing testimony.  The Veteran testified that he injured his back when he slipped and fell down a flight of stairs on a ship.  The Veteran's testimony is material to the issue of whether he had a back injury in service.  This evidence was previously unestablished and is necessary to decide the claim, as it suggests a relationship to service.  The Board is therefore reopening the claim for service connection for a low back condition.  38 C.F.R. § 3.156 (a) (2016).





ORDER

New and material having been received, service connection for a low back injury is reopened.  To that extent only, the claim is allowed. 

REMAND

Low Back Injury

The Veteran asserts that his current low back injury is related to a fall that occurred in service.  The Veteran was previously afforded a VA examination of his low back in December 1998.  The VA examiner noted a history of two back surgeries since service.  The examiner diagnosed postoperative back.  The examiner was unable to link the Veteran's post-service back symptoms to a fall in service.  The examiner opined that it appeared that the injuries in 1944 were soft tissue injuries of short duration.  

Private treatment records dated in 2006 reflect findings of minimal disc bulge at 
L3-L4 and right lumbar radiculopathy, which were not of record at the time of the prior examination.  In light of the Veteran's testimony of a back injury in service and the additional diagnoses pertaining to his low back which were not previously considered by the VA examiner, a new VA examination is necessary.  

Left Arm Shrapnel Wound

The Veteran asserts  that he sustained a shrapnel wound of the left arm during service.  In a written statements and testimony, the Veteran stated that he was hit by shrapnel when he was in the Philippines.  He testified that he has residual symptoms of his left hand, such as pain and locking of the hand.   

Service separation records show that the Veteran's duties included picking up wounded soldiers and carrying them to the aid station.  Given the Veteran's service occupation, his testimony of being hit in the arm by shrapnel is credible. 

The Veteran has not been afforded a VA examination of his left arm.  In light of the above,  a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  

2.  Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of any current low back disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

a.   Record all back diagnoses shown on examination.

b.  Provide a detailed history of the Veteran's history of back symptoms during and since separation from service.  

c.  Review the Veteran's January 2017 hearing testimony regarding a back injury in service and the post-service treatment records, including a history of laminectomy in August 1975 and April 1985.  The examiner should accept as true the Veteran's report of a back injury in service, involving a fall on a flight of stairs.  

d.  Provide an opinion as to whether each diagnosed back disorder is at least as likely as not related to the Veteran's active service, including a fall in service, or his activities as a medic.   

e.  Provide complete rationale for all opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of any left arm shrapnel wound.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

a.  Diagnose any current disability of the left arm.  

b.  Provide a detailed history of left arm symptoms during service and since service separation.  

c.  The examiner should review the Veteran's  January 2017 testimony regarding a left arm shrapnel wound.  The examiner should accept as true the Veteran's statements and testimony regarding a left arm shrapnel injury in service.

d.  The examiner should offer an opinion as to whether any current diagnosed left arm disability is at least as likely as not related to a shrapnel wound in service.  

e.  Provide complete rationale for all opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

4.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment, particularly given that they have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or the United States Court of Appeals for Veterans Claims to be handled in an expeditious manner). 



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


